Exhibit 10.35

ESCROW RESOLUTION AND TRANSITION AGREEMENT

THIS ESCROW RESOLUTION AND TRANSITION AGREEMENT (this “Agreement”) is made and
entered into freely and voluntarily the 13th day of March 2009, by and among
Heckmann Corporation (“Heckmann”), China Water & Drinks, Inc. (“China Water”),
Xu Hong Bin (“Xu”) and Kotex Development Limited (“Kotex” and together with
“Xu,” the “Xu Transitioning Parties”) The Xu Transitioning Parties and Heckmann
are collectively referred to as the “Parties.”

RECITALS

Mr. Xu, directly and through Kotex, received shares of Heckmann common stock in
connection with the acquisition by Heckmann of China Water. Under this
Agreement, Heckmann is repurchasing some of those shares, and the Parties are
modifying certain aspects of their current relationship.

NOW, THEREFORE, in consideration of the acts, payments, covenants, and mutual
agreements herein described and agreed to be performed, Heckmann and the Xu
Transitioning Parties agree as follows:

 

  SECTION 1:    PRINCIPAL ECONOMIC TERMS AND RELATED MATTERS.

1.1  Repurchase of Shares.

(a) Concurrently herewith, the Xu Transitioning Parties shall sell to Heckmann
13,032,100 shares of Heckmann stock. The Xu Transitioning Parties hereby
authorize release of such shares from escrow. The certificates for the shares
shall be returned to Heckmann, accompanied by such further instruments and such
further information, including stock powers and tax declarations, as Heckmann
shall reasonably request in connection with the foregoing. In consideration for
the return of such shares, Heckmann shall, simultaneously with the delivery of
the certificates and documents referenced above (when paid, the “Payment Date”),
pay the Xu Transitioning Parties $14 million dollars (US).

(b) In addition, the balance of the 3,500,000 shares held in escrow will be
returned to the Xu Transitioning Parties or their designees and the Xu
Transitioning Parties and their designees may sell those shares, together with
Xu’s 1,836,900 shares (totaling 5,336,900 shares) (the “Remaining Shares”)
pursuant to the provisions of Section 1.3.

1.2   Reimbursement of Xu. On the Payment Date, Heckmann will reimburse Xu
$6,000,000 for investments made by Xu personally on behalf of China Water after
December 31, 2008 in the domestic manufacturing plants in People’s Republic of
China.

1.3  Restrictions on Transfer.

 

(a) Until May 1, 2009, Xu and Xu Transitioning Parties or their designated
nominees agree that they will not sell, transfer or pledge any shares of
Heckmann stock, or engage in any short sales of Heckmann shares or other
securities, as those terms are defined below.

(b) With respect to the Remaining Shares, from and after May 1, 2009, the Xu
Transitioning Parties or their designated nominees may sell any such Remaining
Shares pursuant to Rule 144 under the Securities Act of 1933, provided, however,
that the aggregate maximum number of shares that may be sold during the period
from May 1, 2009 to June 1, 2009 shall not exceed 150,000 shares and that the
aggregate maximum number of shares that may be sold during each consecutive
monthly period

 

Execution Edition



--------------------------------------------------------------------------------

thereafter shall not exceed 150,000 plus the aggregate number of shares not sold
in previous monthly periods but capped at a total of 600,000 in any given month,
unless the common stock of Heckmann trades at $10.00 per share or higher for
five consecutive days, in which case, the number of shares that may be sold
shall be unlimited, subject to Rule 144.

(c) Certificates representing the Remaining Shares will include legends
reflecting their restricted status under the Securities Act of 1933, and the
contractual limitations of Section 1.3(b). Once the Xu Transitioning Parties are
eligible to sell any of the Remaining Shares under Rule 144, within 10 days of
notice from the Xu Transitioning Parties or their designees and upon receipt of
customary paperwork, Heckmann will, at its own cost and expense, take all
necessary actions to cause the removal of any restrictive securities legends on
certificates representing the Remaining Shares, including the delivery by
counsel of Heckmann of an opinion permitting removal of any legend restricting
any such sale of the Remaining Shares. Heckman shall not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Remaining Shares, except as may be required by any applicable federal or state
securities laws and unless contemporaneous notice of such instruction is given
to the Xu Transitioning Parties and their designated designees. Heckmann shall
not close its transfer books subsequent to receiving notice from the Xu
Transitioning Parties or their designated designees regarding any transfer of
the Remaining Shares.

1.4   Positions of Xu, Impact to Xu’s Executive Employment Agreement. Xu hereby
resigns from the board of directors of Heckmann, and all other positions he
holds with Heckmann and China Water. Sections 8 and 10 of the Parties’ Executive
Employment Agreement dated October 30, 2008 are modified and set forth anew in
Sections 2.5 and 2.6 below.

 

  SECTION 2:    MUTUAL RELEASE AND COVENANT NOT TO SUE; OTHER COVENANTS;
INDEMNIFICATION.

2.1   Release by Xu Transitioning Parties. In consideration of the matters
referenced in this Agreement, the Xu Transitioning Parties on behalf of each of
themselves and their respective subsidiaries, affiliates, agents, officers,
owners, directors, employees, counsel, insurers, successors, assigns, heirs,
executors or administrators (collectively, “Related Parties”), hereby forever
release, discharge, cancel, waive, and acquit Heckmann, China Water and their
Related Parties of and from any and all rights, claims, demands, causes of
action, obligations, damages, penalties, fees, costs, expenses, and liabilities
of any nature whatsoever, whether in law or equity (collectively, “Claims”),
which the Xu Transitioning Parties have, had, or may hereafter have against
Heckmann or China Water or any of their Related Parties arising out of, or by
reason of, any cause or matter, existing as of the date of this Agreement,
WHETHER KNOWN TO THE XU TRANSITIONING PARTIES AT THE TIME OF EXECUTION OF THIS
AGREEMENT OR NOT, including, without limitation, matters relating to the
Acquisition, and (except as provided in Section 2.4) any right such party may
have to indemnification, defense or advancement of expenses in connection with
any Claim brought by a stockholder, creditor or counterparty of Heckmann, China
Water or any Related Party, provided, however, that nothing herein shall be
deemed to modify, override or terminate any exculpation of liability to the
extent provided under or arising from the Certificate or Articles of
Incorporation of Heckmann or China Water, and approved by a court or other
authority, in a final, binding and nonappealable decision. This release shall
not apply to any breaches by Heckman or China Water of this Agreement.

2.2   Release by Heckmann. In consideration of the matters referenced in this
Agreement, Heckmann and China Water, for themselves and their Related Parties,
hereby forever release, discharge, cancel, waive, and acquit the Xu
Transitioning Parties and their respective Related Parties of and from any and
all Claims existing as of the date of this Agreement, WHETHER KNOWN TO HECKMANN
OR CHINA WATER AT THE TIME OF EXECUTION OF THIS AGREEMENT OR NOT, including,

 

Execution Edition

2



--------------------------------------------------------------------------------

without limitation, matters relating to the Acquisition, and any right such
party may have to indemnification, defense or advancement of expenses. This
release shall not apply to any breaches by the Xu Transitioning Parties of this
Agreement.

2.3   Covenant Not to Sue. The Xu Transitioning Parties and Heckmann further
covenant and agree not to institute, nor cause to be instituted, nor aid (except
as required by law) any legal proceeding of any nature whatsoever, including,
without limitation, in contract or tort or for personal injury, negligence or
infliction of emotional distress, except that a party hereto may file a legal
proceeding against the other solely to enforce the terms of this Agreement.

2.4  Indemnification.

Except as limited by law, Heckmann Corporation shall indemnify and defend Xu and
hold Xu harmless from any and all Claims for losses, damages, liabilities, costs
or expenses, including attorney’s fees, to which Xu may become subject that
arise out of or in connection with Xu’s services either as officer or director
of Heckmann or China Water, based on Xu’s representation that he has no
knowledge or information of any pending or threatened claims against Heckmann
and China Water, Heckmann and China Water will indemnify Xu or Related Parties
for any Claims against Heckmann or China Water for the period prior to
November 1, 2008.

2.5  Non-Solicitation.

(a) Xu hereby covenants with Heckmann that he will not, for two years, within
the People’s Republic of China (including Hong Kong and Macau) without the prior
written consent of the Chairman of Heckmann, either alone or jointly with or on
behalf of any person, directly or indirectly:

(i) solicit for employment any Key Employee that is employed or engaged by
Heckmann or China Water on March 10, 2009, or who was so employed or engaged at
any time during the previous six (6) months; or

(ii) entice away, hire or engage for services or enter a business relationship
with any Key Employee, vendor, supplier, customer, distributor or prospective
customer or distributor of Heckmann or China Water as of March 10, 2009 or who
had such a relationship or prospective relationship at any time during the
previous six (6) months,

in each case in any manner or for any purpose that would or could be in
competition with Heckmann or China Water.

“Key Employee” means any person who is employed by Heckmann and China Water,
(a) with whom Xu has had contact during the course of his employment with
Heckmann and China Water, and (b) either (i) is in the possession of
confidential information and business secrets of Heckmann and China Water, or
(ii) was directly managed by or reported to Xu.

(b) Severability and Enforcement. The covenants contained in this Section 2.5
are intended to be separate and severable and enforceable as such, and to be
enforceable to the fullest extent permissible under the laws of each
jurisdiction in which enforcement is sought. If any restriction contained in
this Agreement is for any reason held by a court or arbitration tribunal to be
excessively broad as to duration, activity, geographical scope, or subject, then
such restriction will be construed, reformed, or judicially modified, as
necessary in such jurisdiction so as to thereafter be limited or reduced to the
extent required to be enforceable in such jurisdiction in accordance with
applicable law. If any restriction contained in this Agreement is held to be
invalid, illegal, or unenforceable in any respect under any applicable law in
any jurisdiction, then such invalidity, illegality or unenforceability will not
affect

 

Execution Edition

3



--------------------------------------------------------------------------------

any other provision of this Agreement or any other jurisdiction, but such
restriction will be reformed, construed, and enforced in such jurisdiction as if
such invalid, illegal, or unenforceable restriction had never been contained in
this Agreement.

(c) Injunctive Relief. Xu acknowledges that the remedy at law for his breach of
this Section 2.5 will be inadequate, and that the damages flowing from such
breach will not be readily susceptible to being measured in monetary terms.
Accordingly, upon a breach or threatened breach of this Section 2.5, Heckmann
will be entitled to immediate injunctive relief (or other equitable relief) and
may obtain a temporary order restraining any breach or further breach. No bond
or other security will be required to obtain such relief, and Xu consents to the
issuance of such equitable relief. Nothing in this Section 2.5 will be deemed to
limit Heckmann’s remedies at law or in equity that may be pursued or availed of
by Heckmann for any breach or threatened breach by Xu of any part of this
Section 2.5.

(d) Independent Consideration. The covenants contained in this Section 2.5 have
been agreed by the parties hereto to be reasonable and in exchange for
reasonable and mutually agreed consideration including under this Agreement and
pursuant to Heckmann’s acquisition of China Water. The business of Heckmann is
highly competitive, the terms of this Section 2.5 are material to the parties’
willingness to enter into this Agreement, and the terms and conditions of this
Section 2.5 are not more restrictive than is necessary to protect the legitimate
interests of Heckmann and China Water.

2.6   Confidential Information. Xu acknowledges that, during the course of his
employment with Heckmann Corporation and China Water, and as a director of
Heckmann Corporation and CEO of China Water & Drinks Inc., he has had in the
past access to confidential business information and secrets of Heckmann
Corporation and China Water. Xu agrees that he will for two years hold the
confidential business information and secrets in the strictest confidence, and
that he will not use or attempt to use or disclose to any other person or entity
any confidential information or business secrets of Heckmann Corporation and
China Water without the prior written authorization of Heckmann Corporation and
China Water. The restrictions of this confidential information covenant do not
apply to any confidential information and secrets of Heckmann Corporation and
China Water that (a) have entered into the public domain other than by a breach
of this Agreement or other obligation of confidentiality of which Xu is aware,
or (b) solely to the extent and for the duration required, is required to be
disclosed under a validly-issued court order, pursuant to a request by
government regulators, and which disclosure Heckmann Corporation and China Water
are unable legally to prevent.

 

  SECTION 3:    REPRESENTATIONS AND WARRANTIES OF THE XU TRANSITIONING PARTIES

The Xu Transitioning Parties hereby make the following representations and
warranties, each of which is true and correct on the date hereof.

3.1  Valid and Enforceable Agreement; Authorization. The execution, delivery and
performance by the Xu Transitioning Parties of this Agreement and the
consummation of the transactions contemplated hereby are within the Xu
Transitioning Parties’ corporate or individual powers and have been duly
authorized by all necessary corporate or individual action on the part of the Xu
Transitioning Parties. This Agreement has been duly executed and delivered by
the Xu Transitioning Parties and constitutes a legal, valid and binding
obligation of the Xu Transitioning Parties, enforceable against the Xu
Transitioning Parties in accordance with its terms, except that such enforcement
may be subject to (a) bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity.

 

Execution Edition

4



--------------------------------------------------------------------------------

3.2   Title to Shares. Each Transitioning Party is the sole beneficial owner of
and has good and valid title to its interest in the shares of Heckmann common
stock repurchased by Heckmann pursuant to this Agreement free and clears of all
liens, other than liens related to the escrow of such shares.

 

  SECTION 4:    REPRESENTATIONS, WARRANTIES AND COVENANTS OF HECKMANN

Heckmann hereby represents as of the date hereof that the execution, delivery
and performance by Heckmann of this Agreement and the consummation of the
transactions contemplated hereby are within Heckmann’s corporate powers and have
been duly authorized by all necessary corporate action on the part of Heckmann;
and that this Agreement has been duly executed and delivered by Heckmann and
constitutes a legal, valid and binding obligation of Heckmann, enforceable
against Heckmann in accordance with its terms, except that such enforcement may
be subject to (a) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights generally
and (b) general principles of equity.

 

  SECTION 5:    NO ADMISSION OF LIABILITY; NO DISPARAGEMENT.

Nothing contained in this Agreement shall be construed in any manner as an
admission by any party that it has, or may have, violated any statute, law,
regulation, or breached any contract or agreement. The Parties agree that
neither will disparage the other in any way and inasmuch as legally possible
will specifically limit all comments or communications having to do with this
Agreement and the relationships between them.

 

  SECTION 6:    RELIANCE.

The Parties represent and warrant that: (a) each has relied on his or its own
judgment regarding the consideration for and language of this Agreement;
(b) each has been given a reasonable period of time to consider this Agreement,
has been advised to consult with independent counsel before signing this
Agreement, and has consulted with independent counsel with respect hereto;
(c) no party has in any way coerced or unduly influenced any other party to
execute this Agreement; (d) no party has relied upon any advice or any
representation of any other party’s counsel; and (e) this Agreement is written
in a manner that is understandable to all of the Parties.

 

  SECTION 7:    MISCELLANEOUS.

7.1  Nature of this Agreement; Incorporated Provisions. This Agreement and all
provisions thereof, including all representations and promises contained herein,
are contractual and not a mere recital and shall continue in permanent force and
effect. This Agreement and all attachments constitute the sole and entire
agreement of the Parties with respect to the subject matter hereof, and there
are no agreements of any nature whatsoever between the Parties hereto with
respect to the subject matter hereof. This Agreement may not be amended,
modified or changed unless done so in writing, signed Xu and Heckmann. No
agreement between Heckmann and any other person not party to this Agreement may
affect Xu’s rights and the releases provided hereunder without Xu’s prior
written consent. This Agreement supersedes inconsistent provisions of the Xu
Executive Employment Agreement dated October 30, 2008 by and among Heckmann and
Xu, and that certain Majority Stockholder Consent Agreement dated May 19, 2008,
as amended, by and among Heckmann, Xu and Kotex (the “Xu MSCA”). This Agreement
specifically incorporates from the Xu MSCA numbered paragraphs 7.5, 7.6, 7.7,
7.8, and 7.9.

        7.2  Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void, or unenforceable, for whatever
reason, the remaining provisions of this

 

Execution Edition

5



--------------------------------------------------------------------------------

Agreement shall nevertheless continue in full force and effect without being
impaired in any manner whatsoever.

7.3  Attorneys’ Fees. In any action at law or suit in equity to enforce this
Agreement or the rights of any of the Parties, the prevailing party in such
action or suit shall be entitled to receive a reasonable sum for its attorneys’
fees and all other reasonable costs and expenses incurred in such action or
suit.

[Remainder of page intentionally left blank—signature Pages Follow]

 

Execution Edition

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written:

 

HECKMANN CORPORATION By:   /s/ Richard J. Heckmann Name:   Richard J. Heckmann
Title:   Chairman and Chief Executive Officer

 

CHINA WATER & DRINKS, INC. By:   /s/ Richard J. Heckmann Name:   Title:  

 

XU HONG BIN By:   /s/ Xu Hong Bin   Xu Hong Bin

 

KOTEX DEVELOPMENT LIMITED By:   /s/ Xu Hong Bin Name:   Xu Hong Bin Title:  
Director

 

Execution Edition